         Case 6:19-ap-01056-MH                         Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                                                Desc
                                                       Main Document    Page 1 of 11



   Attorney or Party Name, Address, Telephone & FAX                              FOR COl,JRT 1,JSE ONLY
   Nos., State Bar No. & Email Address
   BARUCH c. COHEN
   BARUCH C. COHEN, ESQ.
   LAW OFFICE OF BARUCH C. COHEN, APLC
   4929 WILSHIRE BOULEVARD, SUITE 940
  LOS ANGELES, CA 90010
  323-937-4501
   (888) 316-6107
  159455
  baruchcohen@baruchcohenesq.com
  D Individual appearing without attorney
  OD Attorney for: DEFENDANTS
                                          UNITED STATES BANKRUPTCY COURT
                            CENTRAL DISTRICT OF CALIFORNIA- RIVERSIDE

  In re: DANIEL NORMAN BAILEY & MARLENE                                         CASENO.: 6:11-bk-42675-MJ
  YVETTE BAILEY
                                                                               ADVERSARY NO.: 6: 19-ap-0105 6-MH

                                                                                CHAPTER: 7
                                                               Debtor(s).
 HANFORD DEVELOPMENT PROPERTIES, LLC,                                                      UNILATERAL STATUS REPORT
 and CENTRAL VALLEY HOLDING COMPANY, LLC                                                     XXXXXXXXXXXXXXXXXX
                                                                                             JOINT STATUS REPORT
                                                                                                [LBR 7016-1 (a)(2)]

                                                                               DATE: 5-29-2019
                                                              Plaintiff( s).
                                      vs.                                      TIME: 2: OOPM
                                                                               COURTROOM: 303
 DANIEL NORMAN BAILEY & MARLENE YVETTE
                                                                               ADDRESS: 3420 Twelfth Street, Suite 365 /Courtroom 303
 BAILEY                                                                        Riverside, CA 92501~3819



                                                         Defendant(s).

                                     UNILATERAL STATUS REPORT
                                 XXXXXXXXXXXXXXXXXXX
The parties submit the following JOINT STATUS REPORT in accordance with LBR 7016-1(a)(2):

A. PLEADINGS/SERVICE:
    1.   Have all parties been served with the complaint/counterclaim/cross-claim, etc.                                 OD Yes D               No
         (Claims Documents)?

    2.   Have all parties filed and served answers to the Claims Documents?                                             OD Yes D               No
    3.   Have all motions addressed to the Claims Documents been resolved?                                              C]Yes OD               No

    4.   Have counsel me! and conferred in compliance with LBR 7026-1?                                                  OD Yes D               No




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 1                                        F 7016-1.STATUS.REPORT
                                                                                                                                                F701611
         Case 6:19-ap-01056-MH                              Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                                           Desc
                                                            Main Document    Page 2 of 11




          5.     If your answer to any of the four preceding questions is anything other than an unqualified "YES," please
                 explainbelow(oronaltachedpage): DEFENDANTS HAVE TWO UNOPPOSED MOTIONS: (I) MOTION
                 TO DISMISS UNTIMELY COMPLAINT; & (II) MOTION FOR CONTEMPT VIOLATION OF
                 DISCHARGE INJUNCTION 11 U.S.C. §524(A) (2). IN BOTH: PLAINTIFFS                                                        (CANCELLED
                 CORPORATIONS) HAVE NO STANDING TO BRING THIS ACTION.


                 ON 5-10-2019, PLAINTIFF VOLUNTARILY MOVED TO DISMISS ADVERSARY WITHOUT
                 PREJUDICE, WHICH DISPOSES OF MOTION # 1, BUT DOES NOT DISPOSE OF MOTION #
                 2 (MOTION FOR CONTEMPT VIOLATION OF DISCHARGE INJUNCTION 11 U.S.C.
        §524 (A) (2))
  B. READINESS FOR TRIAL:

         1.         When will you be ready for trial in this case?
                                         Plaintiff                                                         Defendant

                                                                                          N/A - DUE TO DISMISSAL

     2.         If your answer to the above is more than 4 months after the summons issued in this case, give reasons for further
                delay.
                                         Plaintiff                                      Defendant
                                                                                          N/A - DUE TO DISMISSAL



     3. When do you expect to complete your discovery efforts?
                               Plaintiff                                                                  Defendant

                                                                                         N/A - DUE TO DISMISSAL


    4.         What additional discovery do you require to prepare for trial?
                                       Plaintiff                                                       Defendant
                                                                            N/A -                   DUE TO DISMISSAL




C. TRIAL TIME:

    1.        What is your estimate of the lime required to present your side of the case at trial (including rebuttal stage if
              applicable)?
                                       Plaintiff                                        Defendant

                                                                                        N/A - DUE TO DISMISSAL


    2.        How many witnesses do you intend to call at trial (including opposing parties)?
                                    Plaintiff                                           Defendant

                                                                                        N/A - DUE TO DISMISSAL




              This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                             Page2                                        F 7016-1.STATUS.REPORT
         Case 6:19-ap-01056-MH                             Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                                           Desc
                                                           Main Document    Page 3 of 11



          3.     How many exhibits do you anticipate using at trial?
                                        Plaintiff                                                           Defendant

                                                                                               NIA- DUE TO DISMISSAL



   D. PRETRIAL CONFERENCE:

      A pretrial conference is usually conducted between a week to a month before trial, at which time a pretrial order will
      be signed by the court. [See LBR 7016-1.] If you believe that a pre-trial conference is not necessary or appropriate in
      this case, please so note below, stating your reasons:

                                        Plaintiff                                                               Defendant
          Pretrial conference         D     is   D    is not requested               Pretrial conference      D      is [][] is not requested
          Reasons:                                                                   Reasons:




                                 Plaintiff                                                                 Defendant
          Pretrial conference should be set after:                                   Pretrial conference should be set after:
          (date) _ _ _ __                                                            (date) _ _ _ __


 E. SETTLEMENT:

     1. What is the status of settlement efforts? N/A - DUE TO DISMISSAL




     2.        Has this dispute been formally mediated?                 D     Yes      [][]No
               If so, when?



    3.         Do you want this matter sent to mediation           at this time?
                                        Plaintiff                                                             Defendant

                                D      Yes       0No                                                      0Yes          [][] No




               This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                             Page3                                          F 7016-1.STATUS.REPORT
       Case 6:19-ap-01056-MH                          Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                                            Desc
                                                      Main Document    Page 4 of 11




   F. FINAL JUDGMENT/ORDER:

       Any party who contests the bankruptcy court's authority to enter a final judgment and/or order in this adversary
       proceeding must raise its objection below. Failure to select either box below may be deemed consent.

                                   Plaintiff                                                             Defendant
       D     I do consent                                                      [XJ I do consent
       D     I do not consent                                                  D     I do not consent
        to the bankruptcy court's entry of a final judgment                     to the bankruptcy court's entry of a final judgment
        and/or order in this adversary proceeding.                              and/or order in this adversary proceeding.


  G.   ADDITIONAL COMMENTS/RECOMMENDATIONS RE TRIAL: (Use additional page if necessary)
  PLAINTIFFS (CANCELLED CORPORATIONS) HAVE NO STANDING TO BRING THIS ACTION.
  PLAINTIFFS VIOLATED THE DISCHARGE INJUNCTION, AND DEFENDANTS' MOTION FOR
  CONTEMPT VIOLATION OF DISCHARGE INJUNCTION 11 U.S.C. §524(A) (2)IS STILL
  PENDING, NOTWITHSTANDING PLAINTIFFS' ATTEMPT TO VOLUNTARILY DISMISS THIS
  ADVERSARY AS A COURT ORDER IS STILL REQUIRED PURSUANT TO FRCP 41 (A) (2) AS
  DEFENDANTS' CONTEMPT MOTION HAS PLEADED A COUNTERCLAIM (CONTEMPT MOTION SEEKING
  COMPENSATORY, ATTORNEY'S FEES, & PUNITIVE DAMAGES, AND A COURT ORDER STRIKING
  THE STATE COURT RENEWED JUDGEMENT) BEFORE BEING SERVED WITH THE PLAINTIFF'S
  MOTION TO DISMISS.




 Respectfully submitted,

      5/16/2019
Date: _ _ _ __                                                                     Date:

BARUCH C. COHEN, ESQ.
Printed name of law firm                                                           Printed name of law finm



Signature                                                                          Signature

 Baruch C Cohen
Printed name                                                                       Printed name

Attorney for: DEFENDANTS                                                           Attorney f o r : - - - - - - - - - - - - - -




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2015                                                         Page 4                                       F 7016-1.STATUS.REPORT
Case 6:19-ap-01056-MH           Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00               Desc
                                Main Document    Page 5 of 11


 1   Baruch C. Cohen, Esq. (SBN 159455)
     LAW OFFICE OF BARUCH C. COHEN
 2           A Professional Law Corporation
     4929 Wilshire Boulevard, Suite 940
 3   Los Angeles, California 90010
     (323) 937-4501        Fax (888) 316-6107
 4   e-mail: baruchcohen@baruchcohenesq.com

 5   Attorney for Debtors/Defendants
     DANIEL NORMAN BAILEY & MARLENE YVETTE BAILEY
 6

 7
                                UNITED STATES BANKRUPTCY COURT
 8
                                   CENTRAL DISTRICT OF CALIFORNIA
 9
                                            RIVERSIDE DIVISION
10

11
      In re                                          Case No. 6:11-bk-42675-MJ
12
      DANIEL NORMAN BAILEY &                         Adversary # 6:19-ap-01056-MH
13    MARLENE YVETTE BAILEY,
                                                     Before the Honorable Mark D. Houle
14                       Debtors
                                                     Chapter 7
15    HANFORD DEVELOPMENT                            DECLARATION OF BARUCH C. COHEN IN
      PROPERTIES, LLC, and CENTRAL                   SUPPORT OF UNILATERAL STATUS
16    VALLEY HOLDING COMPANY, LLC                    REPORT
17                      Plaintiffs,                  Status Conference Hearing:
18    vs.                                            Date : 5-29-2019
                                                     Time : 2:00 p.m.
19    DANIEL NORMAN BAILEY &                         Courtroom : 303
      MARLENE YVETTE BAILEY,                         Place : 3420 Twelfth Street, Riverside CA 92501
20
                        Defendants
21

22
     I, BARUCH C. COHEN, declare and state as follows:
23
     1.        The facts stated below are true and correct to the best of my personal knowledge and if
24
               called upon to testify to them, I could and would competently do so.
25
     2.        I am a member in good standing and eligible to practice before the following courts:
26
               California State Supreme Court; United States Court of Appeals - Ninth Circuit;
27
               Bankruptcy Appellate Panel; United States District Courts: Central District of California;
28

     5/16-3:20pm
Case 6:19-ap-01056-MH            Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                 Desc
                                 Main Document    Page 6 of 11


 1             Eastern District of California; Northern District of California; and Southern District of

 2             California.

 3   3.        I am the principal shareholder and President of The Law Office of Baruch C. Cohen, a

 4             Professional Law Corporation, located at 4929 Wilshire Boulevard, Suite 940, Los

 5             Angeles, California 90010.

 6   4.        I proudly represent Debtors and Defendants DANIEL NORMAN BAILEY & MARLENE

 7             YVETTE BAILEY.

 8   5.        This Declaration is in support of DEFENDANTS’ UNILATERAL STATUS REPORT

 9   6.        On 5-8-2019, I wrote Plaintiffs’ counsel to meet & confer regarding the need to file a Joint

10             Status Report.1

11   7.        As of this date, Plaintiffs’ counsel has not participated in a Joint Status Report, hence this

12             Unilateral Report.

13   8.        On 4-17-2019, Defendants filed two motions to be heard at the same time as this Status

14             Conference:

15             a.     MOTION TO DISMISS UNTIMELY COMPLAINT FOR DETERMINATION OF

16                    NONDISCHARGEABILITY OF DEBTS AND FOR OBJECTION TO

17                    DISCHARGE; PURSUANT TO F.R.B.P. 4004(a) & F.R.B.P. 4007(c); F.R.C.P.

18                    9(b) & F.R.C.P. 12(b)(6); F.R.B.P. 7009 & F.R.B.P. 7012; [Doc-5]

19             b.     MOTION FOR CONTEMPT VIOLATION OF DISCHARGE INJUNCTION 11

20                    U.S.C. § 524(A)(2). [Doc-4]

21   9.        Pursuant to Local Bankruptcy Rule 9013-1, oppositions to both Motions were due on 5-15-

22             2019. As of this date, Plaintiffs have not opposed the Motions.

23   10.       On 5-10-2019, Plaintiffs filed a Notice of Voluntary Dismissal Without Prejudice [Doc-8]

24             that states: “No response has been filed with the Court or served on plaintiff within the

25             meaning of FRCP 41(a)(1)(A)(I).”

26

27             1
              A true and correct copy of my letter of 5-8-2019 is attached hereto as Exhibit “1” and
28   incorporated herein by this reference.

     5/16-3:20pm
                                                         -2-
Case 6:19-ap-01056-MH            Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                  Desc
                                 Main Document    Page 7 of 11


 1   11.       That statement is not entirely accurate. Defendants’ MOTION FOR CONTEMPT

 2             VIOLATION OF DISCHARGE INJUNCTION 11 U.S.C. § 524(A)(2). [Doc-4] seeks

 3             damages, attorneys fees and punitive damages, and constitutes a “counter-claim” within the

 4             meaning of FRCP 41(a)(2) which requires a court hearing before dismissal. “(2) By Court

 5             Order; Effect. Except as provided in Rule 41(a)(1), an action may be dismissed at the

 6             plaintiff's request only by court order, on terms that the court considers proper. If a

 7             defendant has pleaded a counterclaim before being served with the plaintiff's motion to

 8             dismiss, the action may be dismissed over the defendant's objection only if the

 9             counterclaim can remain pending for independent adjudication. Unless the order states

10             otherwise, a dismissal under this paragraph (2) is without prejudice.”

11   12.       Plaintiffs’ dismissal is not automatic, requires court approval, and while it might dispose of

12             the MOTION TO DISMISS UNTIMELY COMPLAINT FOR DETERMINATION OF

13             NONDISCHARGEABILITY OF DEBTS AND FOR OBJECTION TO DISCHARGE;

14             PURSUANT TO F.R.B.P. 4004(a) & F.R.B.P. 4007(c); F.R.C.P. 9(b) & F.R.C.P. 12(b)(6);

15             F.R.B.P. 7009 & F.R.B.P. 7012; [Doc-5], it certainly does not dispose of Defendants’

16             MOTION FOR CONTEMPT VIOLATION OF DISCHARGE INJUNCTION 11 U.S.C. §

17             524(A)(2). [Doc-4].

18   13.       Additionally, both Motions point out, that notwithstanding the fact that Federal Rule of

19             Civil Procedure 11(b) and F.R.B.P. 9011(b) prohibit false factual representations to the

20             Court that have no evidentiary support, Section 3 of the Complaint, signed by attorneys

21             John W. Cutchin and Geoffery C. Chackel, alleges: “3. Plaintiff Hanford Development

22             Properties LLC, is a California limited liability company (“Hanford”); Plaintiff Central

23             Valley Holding Company, LLC is also a California limited liability company (“Central

24             Valley”). Both allegations are false and in blatant violation of Federal Rule of Civil

25             Procedure 11(b)(3) and F.R.B.P. 9011(b)(3), as both corporate plaintiffs are not valid

26             California LLC’s. In fact, their corporate status was cancelled by their owner James

27             Crowley. On 3-28-2013, Plaintiff Hanford Development Properties, LLC was canceled by

28

     5/16-3:20pm
                                                         -3-
Case 6:19-ap-01056-MH            Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                Desc
                                 Main Document    Page 8 of 11


 1             James Crowley himself on March 28, 2013 (over 6 years ago) and on 12-8-2014, Plaintiff

 2             Central Valley Holding Company, LLC was canceled by James Crowley himself on

 3             December 8, 2014 (5+ years ago).

 4   14.       Defendants not only questioned Plaintiffs’ standing to bring this lawsuit, Defendants

 5             further question Plaintiffs’ standing in filing their Notice of Voluntary Dismissal Without

 6             Prejudice [Doc-8].

 7   15.       Further, Plaintiffs Notice of Renewal of Judgment in Mitch Brown Construction, Inc. v.

 8             Hanford Development, Inc., et al., Kings County Superior Court Case No. 06 C 0384, 2-7-

 9             2019 is still pending and Plaintiffs, and more specifically their owner James Crowley must

10             be sanctioned and ordered to withdraw the Judgement in state court.

11

12             I declare under penalty of perjury under the laws of the State of California that the

13   foregoing is true and correct.

14             Executed May 16, 2019, at Los Angeles, California.

15

16                                                             /s/ Baruch C. Cohen
                                                               Baruch C. Cohen
17

18

19

20

21

22

23

24

25

26

27

28

     5/16-3:20pm
                                                         -4-
Case 6:19-ap-01056-MH   Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00   Desc
                        Main Document    Page 9 of 11




                   EXHIBIT-1
          Case 6:19-ap-01056-MH                                                Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                                                                                            Desc
                                                                               Main Document    Page 10 of 11
   5/16/2019                  LAW OFFICE OF BARUCH C. COHEN, APLC Mail - 6:19-ap-01056-MH Hanford Development Properties LLC, Central Valley v. Bailey - ...



                                                                                                                                                           BARUCH COHEN <baruchcohen@baruchcohenesq.com>



    6:19-ap-01056-MH Hanford Development Properties LLC, Central Valleyv. Bailey-JSR
    Baruch Cohen <baruchcohen@baruchcohenesq.com>                                                                                                                                                      Wed, May 8, 2019 at 9:57 AM
    Reply-To: bcc@baruchcohenesq.com
    To: jcutchin@san.rr.com, geotf@chackellaw.com
    Bee: Marlene Bailey <bailey@hollyhills.com>, Dan Bailey <dbailey@hollyhills.com>

      Counsel:

      As I'm sure you know, Local Bankruptcy Rule 7016-1(a)(2) provides that the parties are mutually required to file a Joint Status Report within 14 days of the Status
      Conference. As the Status Conference in this case is scheduled for 5-29-2019, according to my calculations, the Joint Status Report must be filed by no later than 5-15-
      2019.

     As Local Bankruptcy Rule 7016-1 (a)(2)(A)-(H) requires that we address several important issues in advance of the filing, I would ask that the plaintiff initiate the process
     immediately so that the Joint Status Report can be filed on time. Additionally, in light of the fact that my litigation calendar for the next week is very tight, I would ask that
     the Plaintiff jump-start the process immediately and not wait for the fast minute to comply.

     BCC


     Baruch C. Cohen, Esq.
     Law Office of Baruch C. Cohen, APLC
     4929 Wilshire Boulevard, Suite 940
     Los Angeles, CA 90010
     Office (323) 937-4501 I Cell (323) 353-9535
     Facsimile: (888) 316-6107
     Email: bcc@baruchcohenesq.com (mailto:bcc@baruchcohenesq.com)
     www.BaruchCohenEsq.com(http://www.baruchcohenesq.com)
     Notice of Ex Parte Hearings Will Not Be Accen.ted bY.. Email
                                  GJ
     (http://attomeysdefendingisrael.blogspot.com/)
                                                                     American Trial Attorneys in Defense ofisrael

           nl(htlps://www.llnkedin.com/irllbaruchcohenf)
                       (htip•dim•il.googro.ooml)
                                                                    I(https://twitter.com/CohenBaruch)
                                                                                        Ill            I(https://www.facebook.com/baruch.cohen.37)
                                                                                                                             Ii                    I•
                        If Blll!llWIJJ.tilliil'
                        ~pc»
    20131 20151 20161 20171 2018 & 2019 Super Lawyers® is a registered trademark of Thomson Reuters
    This e-mail is covered by the Electronic Communications Privacy Act 18 U.S.C. 2510-2521 and is legally privileged. It is intended only for the use of the individual or entity to which it Is addressed, and may contain
    information that is privileged, confidential and exempt from disclosure under appl!cabfe law. If you are not the intended recipient, any dissemination. distribution OI" copying of this communication Is strictly prohibfted. If you
    have received this communication in error, please notify us immediately by e-mail and destroy this communication.




                                                                                                                       Sender notified by
                                                                                                                       Mailtrack (https://mailtrack.io?
     ,.,/,/ (https://mailtrack.io?                                                                                     utm_source=gmail&utm_medium=signature&utm_campaign=signatureviralityS&)
     utm_source=gmail&utm_medium=signature&utm_campaign=signatureviralityS&)




https://mail.google.com/mail/u/1 ?ik=3b6bf1d349&view=pt&search=all&permmsgid=msg-f%3A1632983726377876537&simpl=msg-f%3A 16329837263..                                                                                                  1/1
            Case 6:19-ap-01056-MH                  Doc 9 Filed 05/16/19 Entered 05/16/19 13:02:00                                      Desc
                                                   Main Document    Page 11 of 11



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                  4929 Wilshire Boulevard, Suite 940, Los Angeles, California 90010.

A true and correct copy of the foregoing document entitled: UNILATERAL STATUS REPORT; DECLARATION OF
BARUCH C. COHEN IN SUPPORT will be served or was served (a) on the judge in chambers in the form and manner
required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On 5/16/2019,
I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons
are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

Baruch C Cohen (DF)           bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
John W Cutchin (PL)           jcutchin@san.rr.com
Charles W Daff (TR)           charleswdaff@gmail.com, c122@ecfcbis.com
US Trustee (RS)               ustpregion16.rs.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On 5/16/2019, I served the following persons and/or entities at the last known
addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope
in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a
declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on 5/16/2019,, I served the following persons
and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method),
by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on,
or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.

Hon. Mark D. Houle, USBC, Central District of California, 3420 Twelfth Street, Suite 365, Riverside CA 92501




                                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  5/16/2019                      Baruch C. Cohen, Esq.                                           /s/ Baruch C. Cohen
  Date                            Printed Name                                                   Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
